




MODIFICATION NUMBER TWO TO MASTER LOAN AGREEMENT




THIS MODIFICATION NUMBER TWO TO MASTER LOAN AGREEMENT (the
“Agreement”), dated as of March 31, 2014 by and between DT-WF SPE I, LLC, a
Delaware limited liability company (“Borrower”) and WELLS FARGO BANK, N.A., a
national banking association (together with its successors and assigns,
“Lender”).




RECITALS


A.Lender is the holder of certain Notes, as modified from time to time, executed
and delivered by Borrower.


B.Lender is the holder of certain other loan documents, including without
limitation, a Master Loan Agreement, dated as of April 24, 2012, as modified
from time to time, between Lender and Borrower (the “Loan Agreement”).


C.Borrower and Lender have agreed to modify certain terms of the Loan Agreement.


NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
covenants, and conditions of this Agreement, the receipt of which and
sufficiency of which are hereby acknowledged, the Borrower and Lender, agree as
follows:


AGREEMENT


ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent Commercial
Loan Invoices sent to Borrower with respect to the Obligations under each Note
is correct.


DEFINITIONS. Terms used in this Agreement which are capitalized and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.


MODIFICATIONS.


1.Section 1.1 “Defined Terms” of the Loan Agreement is hereby amended as
follows:


(a)The definition of “2011 Inventory Loan Facility” is hereby deleted in its
entirety and the following new definition of “2011 Inventory Loan Facility” is
hereby substituted in lieu thereof:


“2011 Inventory Loan Facility: that certain inventory loan facility evidenced in
part by that Fourth Amended and Restated Loan and Security Agreement, dated as
of October 28, 2011, by and among DTAG, DriveTime Sales, Car Sales, DriveTime
Ohio Company, LLC, Carvana, LLC and Driver’s Seat, LLC, as borrowers, and Wells
Fargo Bank, N.A., as lender and as Agent for the lender, as


modified, renewed or extended from time to time and that certain Guaranty and
Security Agreement, dated as of October 28, 2011, by and among DTAC, DTCC, and
DT Jet Leasing, LLC, as guarantors, and Wells Fargo Bank, N.A., as Agent for the
lenders.”






--------------------------------------------------------------------------------




(b)
The following new definition of “Adjusted Debt” is hereby added thereto:



“Adjusted Debt: as of any Quarterly Measurement Date with respect to the DT
Entities On A Consolidated Basis, (a) Total Liabilities as reported on the
Compliance Certificate for such quarter, with Total Liabilities determined in
the manner consistent with the determination of Total Liabilities for the most
recent DT Financial Report (‘Total Liabilities’), minus (b) the sum of (i) all
Deferred Revenue as reported on the Compliance Certificate for such quarter,
with Deferred Revenue determined in the manner consistent with the determination
of Deferred Revenue for the most recent DT Financial Report (‘Deferred
Revenue’), and (ii) all Investments Held in Trust and as reported on the
Compliance Certificate for such quarter, with Investments Held in Trust and
Restricted Cash (excluding, to the extent included therein, Restricted Cash and
Investments Held in Trust related to insurance products or subsidiaries) in the
manner consistent with the determination of Investments Held in Trust and
certain Restricted Cash (excluding, to the extent included therein, Restricted
Cash and Investments Held in Trust related to insurance products or
subsidiaries) for the most recent DT Financial Report.”


(c)
The following new definition of “DT Financial Report” is hereby added thereto:



“DT Financial Report: Annual Report on Form 10-K made by DTAG with the
Securities and Exchange Commission pursuant to the Securities and Exchange Act
of 1934.”


(d)
The definition of “Leverage Ratio” is hereby deleted in its entirety.



(e)The following new definition of “Maximum Adjusted Debt to Net Worth Ratio” is
hereby added thereto:


“Maximum Adjusted Debt to Net Worth Ratio: as of any Quarterly Measurement Date,
the ratio computed by dividing (a) Adjusted Debt as of such date by (b) Net
Worth on such date.”


(f)The following new definition of “Maximum Non-Consumer Receivable Adjusted
Debt to Net Worth Ratio” is hereby added thereto:


“Maximum Non-Consumer Receivable Adjusted Debt to Net Worth Ratio: as of any
Quarterly Measurement Date, the ratio computed by dividing (a) Non- Consumer
Receivable Adjusted Debt as of such date by (b) Net Worth on such date.”


(g)The definition of “Net Equity” is hereby deleted in its entirety and the
following new definition of “Net Equity” is hereby substituted in lieu thereof:


“Net Equity: the excess of the book value of the assets of the DT Entities On A
Consolidated Basis over the book value of the liabilities of the DT Entities On
A Consolidated Basis (excluding the aggregate amount of Approved Indebtedness at
such time) in each case determined in accordance with GAAP.”


(h)The following new definition of “Non-Consumer Receivable Adjusted Debt” is
hereby added thereto:


“Non-Consumer Receivable Adjusted Debt: as of any Quarterly Measurement Date
with




--------------------------------------------------------------------------------




respect to the DT Entities On A Consolidated Basis, (a) Total Liabilities, minus
(b) the sum of (i) Deferred Revenue, (ii) all Portfolio Term Financings as
reported on the Compliance Certificate for such quarter, with Portfolio Term
Financings determined in the manner consistent with the determination of
Portfolio Term Financings, including, without limitation, to the extent reported
as part thereof, Securitizations, Term Residual Facilities, Bank Term
Financings, and other term financing facilities, in each case, for the most
recent DT Financial Report, and (iii) all Portfolio Warehouse Facilities as
reported on the Compliance Certificate for such quarter, with Portfolio
Warehouse Facilities determined in the manner consistent with the determination
of Portfolio Warehouse Facilities and other revolving financing facilities to
the extent included within the calculation of Portfolio Warehouse Facilities, in
each case, for the most recent DT Financial Report.”


2.Section 5.7.1 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 5.7.1 is hereby substituted in lieu thereof:


“5.7.1 The Maximum Adjusted Debt to Net Worth Ratio, as of any Quarterly
Measurement Date, shall be not greater than 5.0 to 1.0.”


3.The Loan Agreement is hereby amended by adding the following new Section 5.7.5
thereto:


“5.7.5 The Maximum Non-Consumer Receivables Adjusted Debt to Net Worth Ratio, as
of any Quarterly Measurement Date, shall be not greater than 2.0 to 1.0.”


ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Notes, the Loan Agreement and other Loan Documents, as amended hereby, are
in full force and effect without any defense, counterclaim, right or claim of
set-off; that, after giving effect to this Agreement, no Event of Default under
the Loan Documents has occurred, all representations and warranties contained in
the Loan Documents are true and correct as of this date, all necessary action to
authorize the execution and delivery of this Agreement has been taken; and this
Agreement is a modification of an existing obligation and is not a novation.
COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any Collateral since the Collateral was originally pledged.
Borrower acknowledges and confirms that the Lender has existing, valid first
priority security interests and liens in the Collateral; and that such security
interests and liens shall secure Borrower’s Obligations, including any
modification of the Notes or Loan Agreement, if any, and all future
modifications, extensions, renewals and/or replacements of the Loan Documents.


MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the Jurisdiction as originally provided in the Loan Documents,
without reference to the Jurisdiction’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Loan Agreement, shall control. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when




--------------------------------------------------------------------------------




so executed and delivered shall be deemed an original and all of which when
taken together shall constitute but one and the same instrument. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF
THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (A) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE DISPUTE
IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement. This Agreement and the
other Loan Documents represent the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.


WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND LENDER BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION
IS A MATERIAL INDUCEMENT TO LENDER TO ENTER INTO AND ACCEPT THIS AGREEMENT. EACH
OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS AGREEMENT.


[Signatures on following page]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Modification Number Two
to Master Loan Agreement to be duly executed under seal as of the day and year
first above written.




DT-WF SPE I, LLC


By: DRIVETIME CAR SALES COMPANY, LLC,
its Manager


By:_/s/ Jon Ehlinger
Name: Jon Ehlinger
Title: Secretary




Accepted in Winston-Salem, North Carolina


WELLS FARGO BANK, N.A.


By:_/s/ Chad McNeill


Name: Chad McNeill
Title: Vice President




